Mr. Chief Justice Clarity delivered the opinion of the court: According to claimant’s statement, he was the owner of a ■certain brick garage building situated in the City of Morris in the State of Illinois; that said garage was rented to the State of Illinois for the use of the Division of Highways for one motor truck. It appears that the driver of a Reo motor truck drove through the door of said garage damaging the door in the sum of Eighty-eight and 30/100 ($88.30) Dollars, according to claimant. This court is of the opinion that the owner of the garage should take action if any against the truck driver as there must be some carelessness somewhere, and this court recommends that this claim be disallowed.